69 U.S. 198 (1864)
2 Wall. 198
CAMPBELL
v.
READ.
Supreme Court of United States.

*199 Mr. Eames, for the appellant.
Mr. Stone, contra.
At a subsequent day, the CHIEF JUSTICE announced briefly the court's opinion, that independently of the record's not showing a proper certificate,  this itself being a sufficient ground for dismissal,  the amount in controversy was insignificant, and that the court was satisfied, on an inspection of the papers, that the allocatur was inadvertently *200 sanctioned. There was, he said, no principle involved of such extensive application as to bring the case within the act of Congress giving jurisdiction on a judge's allocatur when the amount in controversy is less than $1000. Notwithstanding the allocatur, therefore, the case was
DISMISSED.